Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

BRIDGEPORT DIVISION
IN RE: : CHAPTER 7
DALE MORGADO : CASE NO.; 19-51232
DEBTOR : OCTOBER 28, 2019

Page 1 of 29

AMENDMENT TO MATRIX, SCHEDULE F AND STATEMENT OF

FINANCIAL AFFAIRS

The debtor, Dale Morgado, hereby amends his matrix and Schedule F to include the

following creditors, which were inadvertently omitted from the original matrix:

Robert Lee Ruszkowski, Jr.

Dana Renee Griffith

Jill Kathleen King

c/o Ivey, Barnum & O’Mara, LLC
Attn: Attorney Jessica Signor

170 Mason Street

Greenwich, CT 06830

Venmo c/o PayPal

Attn: Chief Financial Officer
2211 N. First Street

San Jose, CA 95131

Statement of Financial Affairs, Number 9:
Ruszkowski, Jr., et al vs. Morgado
US District Court, Northern District of [linois

I HEREBY CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS

TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

_/s/ Dale Morgado
DALE MORGADO
Case 19-51232 Doci7 Filed 10/28/19 Entered 10/28/19 15:15:52 Page 2 of 29

THE DEBTOR,
DALE MORGADO

By:__/s/ Ellery E. Plotkin
Ellery E. Plotkin
Law Offices of Ellery E. Plotkin, LLC
16 River Street
Norwalk, CT 06850
Telephone: (203) 325-4457
Ct04648

CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, 2002 and 7004, the undersigned certifies that on the 28" of October, 2019, the
following documents were served on the U.S. Trustee and all appearing parties via the
court’s electronic filing system or, by first class mail on the parties listed in section 2
below.

1. Documents Served: Amendment to Matrix and Schedule F

2. Parties Served Via First Class Mail:
Dale Morgado

19 Sugar Hollow Road

Wilton, CT 06897

(Debtor)

A copy of the 341 Notice was mailed to:
Robert Lee Ruszkowski, Jr.

Dana Renee Griffith

Jill Kathleen King

c/o Ivey, Barnum & O’Mara, LLC

Attn: Attorney Jessica Signor

170 Mason Street

Greenwich, CT 06830

Venmo c/o PayPal

Attn: Chief Financial Officer
2211 N. First Street

San Jose, CA 95131
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52

3. Parties Served Via Court’s electronic filing system:
Office of the U.S. Trustee

Giamo Federal Building

150 Court Street, Room 302

New Haven, CT 06510

Richard Coan

495 Orange Street
New Haven CT 06511
Chapter 7 Trustee

Linda Clifford Hadley

Seiger Gfeller Laurie LLP

977 Farmington Avenue

West Hartford, CT 06107

(Attorney for United Bank Residential Properties,Inc.)

___/s/ Ellery E. Plotkin

Page 3 of 29

Ellery E. Plotkin
Commissioner of Superior Court
Case 19-51232 Doci7 Filed 10/28/19 Entered 10/28/19 15:15:52 Page 4 of 29

Fill in this information to identify your case:

 

 

 

 

 

Debtor 1 Dale Morgado

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing} First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Connecticut f

Check if this is an

Case number 19-51232 .
(If known} amended filing

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedufe D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

Co List All of Your PRIORITY Unsecured Claims

 

4. Do any creditors have priority unsecured claims against you?
L] No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits ofaccountnumber_ = = sS $ §
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ati that apply.
oly Slate ZIP Cade O Contingent
. 9 O Unliquidated
Who incurred the debt? Check one. © bisputed
C) Debtor 1 only
Debtor 2 only Type of PRIORITY unsecured claim:
5 Debter 1 and Debtor 2 onty OC) Comestic support obligations
At least one of the deblors and another (J Taxes and certain other debts you owe the government
2 Check if this claim is for a community debt ( claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
(J Other. Specify
No
Q) ves
2.2 | Last 4 digits of account number Ss sg $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO) contingent
City State ZIP Gode LJ Uniiquidated
Who incurred the debt? Check one. LI Disputed

() Debtor 1 only

Type of PRIORITY unsecured claim:
Q) debtor 2 only yP

 

 

(2 Debier 1 and Debtor 2 only O) Domestic support obligations

C2 Atleast one of the debtors and anothar (1 Taxes and certain other debts you owe the government
QC) Check if this claim is for a community debt a Claims for aeath or personal injury while you were

is the claim subject to offset? C) other. Specify

UL Ne

QC] ves

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of AL
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52

Dale

First Name

Morgado

Last Name

Debtor 1
Middle Name

List All of Your NONPRIORITY Unsecured Claims

Page 5 of 29

Case number (itknown)19-51232

 

3. Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

 

   

bs | ACF 2006 Corp.

Nonoriority Creditor’s Name

Attn: Chief Executive Officer One Vantage Way, Suite C-165

Number Street

Nashville TN
City State

37228

ZIP Gade

Who incurred the debt? Check one.

Q] Debtor 1 only

C1 Debter 2 only

O) Debtor 1 and Debtor 2 only

88) Atleast one of the debtors and another

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Contingent
Q Unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

 

 

 

 

 

 

 

 

Allyson Greer Morgado

Nonpriority Creditors Name

1333 95th Street

 

Number Straat

Bay Harbor Islands FL 33154

 

City State ZIP Code

Who incurred the debt? Check one.

@) pester + only

CE ceptor 2 only

(2) debtor 1 and Debtor 2 only

QO) Atleast one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?

BY No
Q) Yes

 

QO) Student loans

OU Check if this claim is for a community debt O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
is the claim subject to offset? 1 debts ta pension or arafil-sharing plans, and other similar debts
@) No @) other. Specif
¥
O Yes
4.2 Allied Interstate LLC Last 4 digits of account number _ $417.00
Nonpriarity Creditor’s Name When was the debt incurred?
Attn: Chief Financial Officer P.O. Box 361445
Number Street
Columbus OH 43236 As of the date you file, the claim is: Check all that apply.
City State ZIP Code oO Contingent
Who incurred the debt? Check one. CI Untiquidated
@) Debtor 1 only Ld Disputed
QO) Debtor 2 only .
() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
UL] Atleast one of the debtors and another (J Student loans
ae . Q Obligations arising out of a separation agreement or divorce
QC) Check if this claim is for a community debt that you did not repert as priority claims
Is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
©) no ¥) other. Specify
Q) ves
4.3

Last4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

) Contingent
QO} unliquidated
U Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did nat report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Comestic support obligation

BO OO

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

$228,931.15

336,000.00

 

page 2 of 11
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52

Debtor 1 Dale

First Name

Morgado

Middle Name Last Name

Page 6 of

Case number (itinown 19-51232

let Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

29

 

 

 

 

 

 

 

 

 

 

4.4 ‘ai
American Express Last4digits ofaccount number 310,439.00
Nonoriority Creditor's Name
/ . . When was the debt incurred?
Attn: Chief Financial Officer P.O. Box 981537
Number Street .
As of the date you file, the claim is: Check all that apply.
El Paso TX 79998
City State ZIP Code QO Contingent
unliquidated
Who incurred the debt? Creck one. O bisputed
@ Debtor 4 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only O student toans
At least one of the dadiors and another Oo Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priarity claims -
QO) Gebts to pension or profitsharing plans, and other similar debts
Is the claim subject to offset? MO other. Specify
&) No
L Yes
5 | Last 4 digits of t numb 0.00
Alforney Jeffrey Hellman, Receiver ast 4 digits of account number __ ___ me
Nonpriority Crediter’s Name
When was the debt incurred?
See Attachment 1
Numb Street .
mest ‘38 As of the date you file, the claim is: Cieck all that apply.
New Haven CT 06510
City State ZIP Code CO) Contingent
QO) unliquidated
Who incurred the debt? Check one. OQ oisputed
¥) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
= Debtor 1 and Debtor 2 only O) Student loans
Al least one of the debtors and another (J Obligations arising out of a separation agreement or divorce that
UL) Check if this claim is for a community debt you did nol repo as priority claims .
QO Debts te pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? &) other. Specify
Hl No
U] Yes
4.6 | 7 $9,821.00
Bank of America Last4 digits ofaccountnumber
Nonpriority Creditors Name
. . : When was the debt incurred?
Attn: Chief Financial Officer P.O. Box 982238
Number Street
As of the date you file, the claim is: Check all that apply.
El Paso TX 79998
City State ZIP Code QO) Contingent
QO Unliquidated
Who incurred the debt? Check one. 2 disputed
KH) debtor 1 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
QC) Debtor 4 and Debtor 2 only OO Stucent leans
LI Atleast one of the debtors and another Q) Obtigations arising out of a separation agreement or divorce that
: ae . i t rt lari i
QO) Check if this claim is for a community debt you did no repo! as priority claims .
J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? &) other. Specify
@ No
C] Yes

 

Official Form 106E/F

Schedule E/F: Creditors Whe Have Unsecured Claims

 

page 3 of 11
Case 19-51232 Doci7 Filed 10/28/19 Entered 10/28/19 15:15:52 Page 7 of 29

Debtor 1 Dale Mergado Case number (rkown 19-51232

First Name Middle Name Last Name

ese Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

4.7 L igi nt number
Bank of America ast 4 digits of accou — — — — $22,611.00
Nonpriority Creditor’s Name
. . ; When was the debt incurred’?
Attn: Chief Financial Officer P.O, Box 982238
Numb SI
amet weet As of the date you file, the claim is: Check all that apply.
El Paso TX 79998
City State ZIP Code Q contingent
; OQ) Unliquidated
Who incurred the debt? Check one. oO Disputed
@) Debtor 1 only
O) Debtor 2 only Tyoe of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only © student loans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
: ‘ority clai
QC) Check if this claim is for a community debt you did not report as priority claims _
OC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @] other. Specify
) No
£) Yes
48 | 1 Last 4 digits of account number g22,134.00
Barclay's Bank Delaware _— eT ——_—ee
Nonpricrity Creditor’s Name
. . . When was the debt incurred?
Attn: Chief Financial Officer P.O. Box 8803
Number Steel As of the date you file, the claim is: Check all that apply.
Wilmington DE 19899
City State ZIP Code © Contingent
O) Unliquidated
Who incurred the debt? Check one. DO oisputed
@) pebier 1 only
UO) Dedtor 2 only Type of NONPRIORITY unsecured claim:
QO) Debtor 1 and Dedtor 2 only OO Student toans
U1 Atleast one of the debtors and another LY Obligations arising out of a separation agreement or divorce that
te akg wo . did not report as priority claims
Q de you
Check if this claim is for a community debt L) Debis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @) other. Specify
@ no
QI) ves
4.9 - $19,060.06
| CES Last 4 digits ofaccountnumber ss
Nonpricrity Crecitor's Name
/ . \ When was the debt incurred?
Attn: Chief Financial Officer 501 Bleecker St.
Number Street As of the date you file, the claim is: Check all that apply.
Utica NY 13501
City Slate ZIP Cade O Contingent
Q) unliquidated
Who incurred the debt? Check one. QO) Disputed
®) Debtor 1 only
U) Debtor 2 oniy Type of NONPRIORITY unsecured claim:
QO) Rebtor 1 and Debtor 2 only @) Student loans
C1 At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
. . oo . you did not report as priority claims
uni .
U Check if this claim is for a community debt O) Debts td pension or profil-sharing plans, and other similar debts
Is the claim subject to offset? UL) other. Specity
Z) No
i UO ves
iL

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4 of 11.
Case 19-51232 Doci7 Filed 10/28/19 Entered 10/28/19 15:15:52 Page 8 of 29

Debtor 4 Dale Morgado Case number sown 1 9-54232

First Name Middle Name Last Name

wie Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

4.10 Chase Last 4 digits of account number $7,443.00

Nonpricrity Creditors Name

Attn: Chief Financial Officer P.O. Box 15298

 

When was the debt incurred?

 

 

Number Street .
ao As of the date you file, the claim is: Check all that apply.
Wilmington DE 19850
City Slate ZiP Code QO) Contingent
QO Unliquidated
Who incurred the debt? Check one. C1 pisputed

@ debtor 1 only
L) Bebdtor 2 only Type of NONPRIORITY unsecured claim:
L] Debtor 1 and Debtor 2 only

 

 

 

 

 

9 C1 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
did not rt lority clai
CT Check if this claim is fora community debt you ola no repo as promy oaims _
O Depts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specify
) No
CL) Yes
414) Last 4 digits of t b 37,379.00
ae 4 nt number ‘ ‘
Citi Cards Citibank ash ® digils oF accoun’ number ____ ____ __ wie
Nonpriority Crecitor's Name
oo . When was the debt incurred?
Attn: Chief Financial Officer P.O. Box 6241
Number Sireet As of the date you file, the claim is: Check ail that apply.
Sioux Falls sD 57117
City State ZIP Code QO) Contingent
OQ unliquidated
Who incurred the debt? Check one. Q disputed
&) Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only O student toans
C) At least one of the debtors and anather (J Obligations arising out of a separation agreement or divorce that
did not rt iority clai
CJ Check if this claim is fora community debt you ale ne repo 38 priorly palms i,
UO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @) other. Specify
@) No
QL Yes
4.12 gUnknown
David J. Marantz, Co ittee Last4 digits ofaccountnumber

 

Nonpriority Creditor's Name

60 Long Ridge Road, Ste. 200

When was the debt incurred?

 

 

Number Street As of the date you file, the claim is: Check all that apply.
Stamford CT 06902
City State ZIP Code OQ Cantingent
O unliquidated

Who incurred the debt? Check one. QO) pisputed
@) Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
C Debtor 1 and Debtor 2 only O student loans .
LJ At least one of the debtors and another QJ Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt g you did not report as priority claims __,

Debts to pension or profil-sharing plans, and other similar debts
Is the claim subject to offset? &) other. Soacity
No ,
C] Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page © of 11
Case 19-51232 Doci7 Filed 10/28/19 Entered 10/28/19 15:15:52 Page 9 of 29

Bebtor 1 Dale Morgado Case number (ittn00n) 19-51232

First Name Middle Name Last Name

iets Your NONPRIORITY Unsecured Claims —Continuation Page

 

Last 4 digits of account number $14,850.00

—_—_eeeTS

Knight Capital Funding

Nonpriority Craditor's Name

 

When was the debt incurred?

 

 

See Attachment 2
Numb Street
umber fee As of the date you file, the claim is: Check all that apply.
Dover DE 19901
City State ZIP Code QO Contingent
QO Unliquidated
Who incurred the debt? Cineck ono. OQ bisputeu

@ cebtor 1 only
(J debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only

 

 

 

 

 

 

 

 

Q () Student joans
At least one of the dedtors and another O Obligations arising out of a separation agreement or divorce that
(0 Cheek if this claim is for a community debt you did nol repart as priority claims -
Q1 Debts to pension or profit-sharing plans, and other similar dabts
Is the claim subject to offset? @) other. Specify
@) No
QC) Yes
4.18 igi b . 182,651.00
Mohela Dept. of Ed. Last 4 digits ofaccountnumber $ : /
Nonprionty Creditor's Name
. . \ . When was the debt incurred?
Attn: Chief Financial Officer 633 Spirit Drive
Numb Street
umer 88 As of the date you file, the claim is: Check all that apply.
Chesterfield MO 63005
City State ZIP Code (2 Contingent
QO) unliquidated
Who incurred the debt? Check one. O bisputed
& Debtor 1 only ,
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ®@ Student loans
Atleast one of the debtors and another UO) Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims t
Q) debts ta pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? LJ] Other. Specify
@) No
QO) ves
4.15) $395,237.58
Robert Lee Ruszkowski, Jr., Dana Renee Griffith, Last 4 digits of account number | __
Nonpriority Creditors Name
When was the debt incurred?
See Attachment 3
Number Street
. As of the date you file, the claim is: Check all that apply.
Greenwich CT 06830 ,
Cily State ZiP Code C) Contingent
Q Unliquidated
Who incurred the debt? Check one. DO) disputed
@ vebtor 1 only
(2 Debtor 2 onty Type of NONPRIORITY unsecured claim:

LJ Debtor 1 and Debtor 2 only

Q) Student loans
C At least one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? @ other. Specity

Bl No
Qi yes

OO Check if this claim is for a community debt

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page & of 11
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 10 of 29

Debtor 4 Dale Morgado

First Name Micdle Name Last Name

Case number (known) 19-51232

 

ifwete Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 1s
Santander Bank NA Last4 digits ofaccount number $222,760.00
Nonpricrity Creditor's Name
. . . When was the debt incurred?
Attn: Chief Financial Officer 525 Lancaster Ave. .
Numb: $s
vn a feet As of the date you file, the claim is: Check all that apply.
Reading PA 19611
City State ZIP Code () Contingent
QO unliquidated
Who incurred the debt? Check one. O pisputed
@) Debtor 1 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:
CY Debtor 1 and Debtor 2 only Q Student loans
L) Atleast one of the debiors and another CO Obligations arising out of a separation agreement or divorce that
scape . . did not report as priority claims
OC) Check if this cl for a community debt you
Bek minis claim 1s tora © unity OF Debts ta pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? KE) other. Specify
@) No
CO) ves
17 Last 4 digits of t numb 45,617.42
Spencer Fox, PA as igits of account number ee $45, :
Nonpriority Creciter's Name
When was the debt incurred?
See Attachment 4
Number . Street As of the date you file, the claim is: Check all that apply.
North Miami Beach FL 33160
City State ZIP Goda Q) Contingent
O) unliquidated
i Who incurred the debt? Check one. QO) Disputed
@ vebtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
QO) Bebtor 1 and Debtor 2 only 2) student loans
U At least one of the deblors and another LJ obligations arising out of a separation agreement or divorce that
sean: . . you did not report as priority claims
UI Check if this claim is for a community debt QO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ) other. Specify
@ No
QO) ves
4.18 36,309.00
Student Loan Corp. Last 4 digits ofaccount number
Nonprionty Creditor’s Name
, / . When was the debt incurred?
Attn: Chief Financial Officer P.O. Box 30948
Number Street As of the date you file, the claim is: Check all that apply.
Salt Lake City UT 84130
City State ZIP Code QO contingent
nliquidate:
QO) unliquidated
Who incurred the debt? Check one. O Disputed
w Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
C] Debtor 1 and Geblor 2 oniy ® Student loans
O) Atleast one of the debtors and another QU ddligations arising out of a separation agreement or divorce that
sean: tos : you did not report as priority claims
nity debt
U Check if this claim is for a commu ity ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject fo offset? QU) other. Specify
®) No
LI ves

 

 

Official Form 10GE/F

Schedule E/F: Creditors Who Have Unsecured Claims

page ? of 11
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52

Debtor 1 Dale Morgado

First Name Middle Name Last Name

Case number (i snowny 19-5 1232

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

4.19

 

U.S. Dept. of Education

Nenpriocity Creditor's Name

Attn: Chief Financial Officer 61 Forsyth St. SW St 19T40

Number Street

Atlanta GA 30303
City State ZIP Coce

Who incurred the debt? Check one.

@] Debtor 1 only
L) Debtor 2 only
(3 Debtor 1 and Debtor 2 cnly

 

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

) Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

 

Page 11 of 29

 

$120,146.00

 

 

 

 

 

Venmo c/o PayPal

 

Nonpriority Creditors Name

Attn: Chief Financial Officer 2211 N. First Street

 

 

Number Street
San Jose CA 95131
City State ZIP Code

Who incurred the debt? Check one.

®) debtor 1 only

C) Debtor 2 only

1 Debtor 4 and Debtor 2 only

C) Atteast one of the debtors and another

OD Check if this claim is fora community debt

ls the claim subject to offset?

@) No
OQ Yes

 

O &) Student loans
Atleast one of the debters and another Q Obligations arising out of a separation agreement or divorce that
i CL) Check if this claim is for a community debt you did not report as priority claims _
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QO) other. Specify
X) No
) Yes
4.20 Li igits of t numb 850,000.00
United Bank ast 4 digits ofaccountnumber § : :
Nonpriority Creditor's Name
\ . . . When was the debt incurred?
Attn: Chief Financial Officer 1645 Ellington Road
Numb Street ae
amer . ee As of the date you file, the claim is: Check all that apply.
South Windsor CT 06074
Tily State ZIP Code 1 Contingent
O unliquidated
Who incurred the debt? Check one. D pisputed
Debtor 1 only
O) Dabtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtar 1 and Debtor 2 only QO Student loans
Atleast one of the debtors and anather CJ obligations arising out of a sepacation agreement or divorce that
QO) Check if this claim is for a community debt you did nat reporl as priority claims
LU) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? G1 other. Secity
®) No
! O) ves
(4.21 51,500.00

Last 4 digits of accountnumber
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim.

(4 Student Icans

(1 obligations arising out of a separation agreement or divorce that
you did not repart as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify.

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 8 of 11
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 12 of 29

Debtor 1 Dale Morgado Case number (itkown 19-51232

First Name Middle Name Last Name

 

Your NONPRIORITY Unsecured Claims --Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.22 igi nt ,
. . ni
Windham Prof. Last 4 digits of accou umber $15,573.00
Nonpriarity Creditor's Name
. . . . When was the debt incurred?
Attn: Chief Financial Officer 380 Main Street
Number Street se
As of the date you file, the claim is: Check all that apply.
Salem NH o3079
City State ZIP Code QO) contingent
(J Unliquidated
Who incurred the debt? Check one. Q) Disputed
@) Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debdior 1 and Debtor 2 only © Student loans
C1 Atleast one of the debtors and another LI Obligations arising out of a separation agreement of divorce that
CL) Check if this claim is for a community debt you did not report as priority claims a
LJ Debts to pension or orofit-sharing plans, and other similar debts
Is the claim subject to offset? #) other. Specify
H No
O ves
4.23 Last 4 digits of ft numb 17,500.00
Yellowstone Capital LLC ASE Cigls oF accounk number __ _- ____. ie
Nenpriority Creditor's Nama
; ' . When was the debt incurred?
One Evertrust Plaza, FI. 14 Attn: Chief Financial Officer
Numbi Ss so
umber . ‘reel As of the date you file, the claim is: Check all that apply.
Jersey City NJ 07302
City State ZIP Cade ) Contingent
QO Unliquidated
Who incurred the debt? Check one. O bisputea
| D4] Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only O Student loans
C) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
teas se . did not report as priority claims
Check if this claim is f ommunity debt you
eracom y QC) Debts to pension or profit-sharing plans, and other similar debts
1s the claim subject to offset? Other. Specify
B) No
Q) Yes
4.24 $
Last 4 digits of account number ee
Nonpriority Creditor's Name
When was the debt incurred?
: Street
Number ree As of the date you file, the claim is: Check all that apply.
Tily State ZIP Code LJ Contingent
CO Unliquidated
Who incurred the debt? Check one. © disputed
L) Debtor 1 only
L] debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only Student loans
C7 At ieast one of the debters and another (J Obligations arising out of a separation agreement or divorce that
did net ‘ori i
QO Check if this claim is fora community debt you did not report as priority claims 7
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (2 other. Specify
Ui Ne
) Yes

 

 

 

Official Farm 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 9 of 11.
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 13 of 29

Debtor 1 Dale Morgado Gase number usnown49-51232

First Name Middle Name Last Name

 

List Others to Be Notified About a Debt That You Already Listed

 

 

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 4 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACF 206 Corp. On which entry in Part 1 or Part 2 did you list the original creditor?
Nama
c/o Altorney Jason Giaimo Line 4.1 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street (0) Pan 2: Creditors with Nonoriority Unsecured Claims
260 Madison Ave.
Last 4 digits of account number
New York, NY 10016
City State ZIP Coda
Access Group Inc. On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Chief Financial Officer Line 4.9 of (Check one}: O Part 1: Creditors with Priority Unsecured Claims
Number Street &) Part 2: Creditors with Nonpriority Unsecured
9500 Brandywine Pkwy Claims
Wilmington, DE 19803 Last4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
Cily State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccount number
City State ZIP Gade
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ ee
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor? i
Jame i
Line of (Check one): CO) Part 1: Crecitors with Priority Unsecured Claims
Number Street . ’ vs
OC Part 2: Creditors with Nonpriority Unsecured
Claims
tay Sue ZIP Code Last 4 digits of account number _ _

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 10 of AL
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 14 of 29

Debtor 1 Dale Morgado

First Name Middle Nama Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (itsnownt 9-51232

 

 

   

 

. Domestic support obligations

. Taxes and certain other debts you owe the

government

. Claims for death or personal injury while you were

intoxicated

. Other. Add all other priority unsecured claims.

Write thal amount here.

. Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

. Debts to pension or profit-sharing plans, and other

similar debts

i. Other. Add all other nonpriority unsecured claims,

Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

Gf.

6g.

6h.

Gi.

6).

6. Tota! the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
Add the amounts for each type of unsecured claim.

 

$0.00

$0.00

$0.00

+ 0.00

 

$0.00

 

 

 

 

$328,166.00

30.00

$0.00

+ §1,938,213.15

 

 

$2,266,379.15

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 11 of 11°
Case 19-51232 Doci7 Filed 10/28/19 Entered 10/28/19 15:15:52

Attachment
Debtor: Dale Morgado Case No: 19-51232

Attachment 1
Of Debtor's Interest In River Ridge, LLC 195 Church Street, 10th Floor
Attachment 2
Attn: Chief Financial Officer 9 East Lockerman Street, Ste 3A-543
Attachment 3
Jill Kathleen King c/o Wey Barnum O'Mara Attn: Attomey Jessica Signor,170 Mason Street
Attachment 4
clo Sprechman & Fisher PA, Attn: CFO 2775 Sunny Isles Blvd. 100

Page 15 of 29
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 16 of 29

 

Debtor 1 Dale Morano _
Maddie Hare Lest Nace

 

 

Oottor 2
{Spouse, if Hing) First Merce Mike Nanna Laat Nowe

United States Bankruptcy Court for the: District of Connecticut
Case number 19-51232

moowel Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4245

H two married people are fillng together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtalning money or property by fraud In connection with a bankruptcy case can resuit in fines up to $260,000, or imprisonment for up to 26
years, or both. 18 U.S.C. §§ 152, 1344, 1519, and 3571,

| | Sign Botow
!

Did you pay or agree to pay someone who i¢ NOT an attorney to help you fill out bankruptcy forms?
2} No

OO Yes. Name of person, . Attach Bankruplcy Patition Praparer's Notice, Declaration, ard
Signature (Official Form 119).

 

 

‘Under penalty of perjury, | declare that | have tead the summary and schedules filed with this daclaration and
that they are true and correct.

x O00 Morgc x
Signatwe of Debtor 1 Signatura of Debtor 2

Dale 'O f eof arcoly Date
Mia? DD 7 YYW rr

 

 

Official Form 166Dec Declaration About an Individual Debtor's Schedules page 1
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52

Fill in this information to identify your case:

 

 

 

Debtor 1 Dale Morgado
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Connecticut

Case number 19-51232
(If known)

 

 

Official Form 107

Page 17 of 29

Loree if this is an

amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

Married
L) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

@ No

CP Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Debtor 1: . oe
C} Same as Debtor 1 OQ Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
QL) same as Debter 1 | Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states

and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
CL) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy

page 1

 

 
Case 19-51232 Doci7_ Filed 10/28/19

Debtor 1 Dale Morgado

First Name Middle Name

| Pare 2: the Sources of Your Income

Last Name

Entered 10/28/19 15:15:52 Page 18 of 29

Case number tirknownyt 9-5 1232

 

4

i QO No
:  @ Yes, Fill in the details.

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

@ Wages, commissicns,

Q Wages, commissions,

 

 

From January 1 of current year until . 30.00 : $
the date you filed for bankruptcy: bonuses, tips bonuses, tips
QO Operating a business C) Operating a business
For last calendar year: Wages, commissions, U Wages, commissions,
bonuses, tips $0.00 bonuses, tips $
(January 1 to December 31,2018 \ (2 Operating a business Q) Operating a business
yyy
For the calendar year before that: 4 Wages, commissions, Q Wages, commissions,
bonuses, fips $0 oo bonuses, tips $

(January 1 to December 31,2017 \ () operating a business
YY

 

O Operating a business

5. Did you receive any other income during this year or the two previous calendar years?

: Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments: pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a join! case and you have income that you received together, list it only ance under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you fisted in line 4.

No
2 Yes. Fill in the details.

 

From January 1 of current year until
the date you filed for bankruptcy:

 

 

 

For last calendar year:

 

(January 1 to December 31,

—__—_}

 

 

For the calendar year before that:

(January 1 to December 31, )
YY

Official Form 107

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 19 of 29

Debtor 1 Dale Morgado Case number (itinown) 19-51232

First Name. Middle Name Last Name

 

| Part 3: List Certain Payments You Made Before You Filed for Bankruptcy

 

«6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

(4 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8} as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?
L) No. Geo to line 7.
O Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the

total amount you paid that creditor. Do net include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

® Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

XM) No. Go to line 7.
QJ Yes. List below each creditor to whom you paid a total of $600 or more and the tetal amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments te an attorney for this bankruptcy case.

| Total amount pale

   

 

 

 

$ $ Q Mortgage
Creditors Name
Q) car
Nurnber Street Q Credit card

QO Loan repayment

 

C) Suppliers or vendors

 

City State ZIP Code Q Other

 

$ $ LY Mortgage
(3 car

O Credit card

 

 

Crecitors Name

 

Number = Street

C3 Loar repayment

 

Q) Suppliers or vendors

 

 

 

 

City State ZIP Code O other
$ $ Q Mortgage
Craditor's Name
Q) car

OQ Credit card

 

Number Street

a Loan repayment

 

| Suppliers or vendors
C0 other

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52

Debtor 1
First Name

Dale Morgado

Middle Name Last Name

Case number tirtnowm, 19-51232

Page 20 of 29

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general pariner:
cotporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor, 11 U.S.C. § 101. Include payments for domestic support obiigations,

: i No

such as child support and alimony.

C) Yes. List all payments to an insider.

 

 

 

Insider's Name

 

Number = Street

 

 

City

State ZIP Code

 

{nsider's Name

 

Number Street

 

 

City

an insider?

State ZIP Code

Include payments on debts guaranteed or cosigned by an insider.

@ No

LJ Yes. List all payments that benefited an insider.

 

 

 

 

 

 

_ 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

Dates of
payment —
- $ $
Insider's Name
Number Street
City State ZIP Code
a
$ $

 

 

Insider's Nama

 

Number Street

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 4

 
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 21 of 29

Debtor 1 Dale Morgado Case number (known 19-51232

First Name Middle Name Last Name

 

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, callection suits, paternity actions, support or custody modifications,
and contract disputes.

OC No
) Yes. Fill in the cetails.

 

 

 

 

 

 

 

 

 

 

 

 

 

- Nature of the eas
foreclosure Stamford § C
: tanford Superior Court .
Case title United Bank vs. Morgado Coat Name p @) Pending
QO On appeal
‘Number Street ( concluded
Case number ;
‘City State ZIP Code
collection : 5 C
Stamford Superior Court .
Case tite ACE 200 Corp. vs. Gout Name p @) Pending
O on appeal
Morgado
Number Street CY concluded
Case number :
City State ZIP Code

meee ee See Attachment 1

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreciosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

No. Go to line 11.
L) Yes. Fill in the information below,

 

 

Creditors Name

 

 

Number Street

 

LI Property was repossessed.

 

| QO Property was foreclosed.
Q) Property was garnished.

 

City Stale ZIP Code C) Property was attached, seized, or levied.

 

    

‘Describe the

 

 

 

 

 

 

 

j Creditor’s Name

 

 

 

Number Street

  

Explain what happened

O
QO
QU
Q

Property was repossessed.

 

Property was foreclosed.
Property was garnished.

 

 

Ci State ZIP Code . .
% Property was attached, seized, or levied.

a a ne Sen nan ke Ea RR RRL cane pena mm ML noe ee me ee ad

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy : page 5
Case 19-51232 Doci7_ Filed 10/28/19 - Entered 10/28/19 15:15:52 Page 22 of 29

Cebtor 1 Dale Morgado Case number (ftnowny 19-5 12.32

First Name Middle Name Last Name

 

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

No
C) Yes. Fill in the details.

 

 

Creditor’s Name

 

Number = Street

 

 

 

City State ZIP Code Last 4 digits of account number: XXXX—___

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
OQ Yes

ao List Certain Gifts and Contributions

+3. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
C) Yes. Fill in the details for each gift.

 

 

~ Gitte with a total vahie

  

 

 

 

Parson to Whom You Gave the Gitt |

 

 

 

City State 2!P Cade

Person's relationship to you

Gifts with a total:

Describe the gifts
per person .- Cod

    

 

 

Person to Whom You Gave the Gitt

 

 

 

 

City State ZIPCode

Parson’s relationsiig to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 23 of 29

Debtor 1 Dale Morgado Case number (renown) 19-51232

First Name Middte Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
QC) Yes. Fill in the details for each gift or contribution.

 

 

Charity's Name

 

 

 

Cily State ZIP Cade

 

List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

X) No
QO) Yes. Fill in the details.

“Describe the property you
loss occurred |.

    

   

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or fransfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

UC No
&) Yes. Fill in the details.

   

Attorney Ellery E. Plotkin vee ca
Person Whe Was Paid $2850 paid by parents
16 River Street

Number Street : $2,850.00

 

 

 

 

Norwalk CT 06850
Cily State ZIP Code

 

 

Email or wabsite address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 24 of 29

Debtor 1 Dale Morgado Case number inown)19-51232

First Name Middie Name Last Name

 

 

 

 

 

 

Person Who Was Paid i

 

Number Street

 

 

City Stata Z'P Code

 

Email or website address

 

Persan Who Made the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
CQ) Yes. Fill in the details.

  
 
    

Amount ot payme ent
“transter was made — :

 

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include bath outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

No
CF Yes. Fill in the details.

    

 

“Description and value of 2

i property or payments 0 received : “Date terete
transferred ©: c :

2 owas. made”

 

 

Person Who Received Transfer

 

Number Street

 

 

City Slate ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 25 of 29

Cebtor 1 Dale Morgado Case number (known) 19-1232

First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.}

No
QO) Yes. Fill in the details.

 

Name oftrust —

 

eS ist Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

 

 

: 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

@ Ne
Ch Yes. Fill in the details.

 

Nama of Financial Institution

WOOL CQ) checking $
O Savings

 

Number Street
QO Money market

 

Q Brokerage

 

 

 

 

 

Gity State ZIP Code C2) other
XKXX— UJ checking $
Name of Financial Institution
WO Savings
Number Street : Q Money market

QO Brokerage
UO other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuabies?
No
CO Yes. Fill in the details.

Who else had ace: - ‘Deséribe the contents

 

 

 

 

 

 

 

 

 

Name of Financial Institution Name
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

page 9

 
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 26 of 29

Debtor 1 Dale Morgado Case number (itinowny] 9-51232

 

 

First Name Middle Name Last Name

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
CI Yes. Fill in the details.

 

Name of Storage Facility

 

Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code |

a Identify Property You Hold or Control for Someone Else

 

 

 

23. De you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No

( Yes. Fill in the details.

 

 

      

"Where 1s the property? 0) Describe the property: “Value”

 

 

 

Owner's Name §

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Coda

Ee Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

= Environmental jaw means any federal, state, or focal statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Sife means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmentai unit notified you that you may be liable or potentially tiable under or in violation of an environmental law?

a No
OC) Yes. Fill in the details.

 

 

; Governmental "

 

 

 

 

 

i Name of site Governmental unit
Number Street Number Street
|

i

| city State ZIP Gode

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 10

 

Environmentat law, if you know It Date ofnotice
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 27 of 29

Debtor 1 Dale Morgado Case number orkewn19-51232
FirstName Maddie Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

f No
QO) Yes. Fill in the detatls.

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders. :

&d No

CQ) Yes. Fill in the details.

   
 

 

 

BSR Re eet ‘Status of tho
_ Court or agency: BES case
Case title . ‘
SSI orn Q) Pending
Court Name
| On appeal
Number Street QO Concluded
Case number City State ZIP Code

 

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
O Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
) An officer, director, or managing executive of a corporation

( An owner of at least 5% of the voting or equity securities of a corporation

C] No. None of the above applies. Go to Part 12.
W@ Yes. Check all that apply above and fill in the details below for each business.

 

Morgado PA (closed)

Business Name

 

 

 

Law Firm

 

 

Number Street

 

   

_ Name of aecountant or bookkeeper ‘Dafoe business existed

 

 

> From To

 

Sly State ZIP Code

 

   
  

Describe the nay

 

 

 

Business Name

 

 

Number Street

 

_ Name of accountant or bookkeepe

 

 

From To

 

 

 

city State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 28 of 29

Debtor 1 Dale Morgado Case number (itknown 19-91232

First Name Middle Name Last Name

 

 

 

 

Employer Identification number a :
_ Do not include Social Security number or ITIN.

 

: Describe the nature of the business

 

Business Name

 

 

 

 

BIN; =
Number Street Name of accountant or bookkeeper Dates business existed
| From To

 

City State ZIP Code

 

 

28, Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
Q) Yes. Fill in the details below.

Date issued

 

Name MMIDDIYYYY

 

Number Street

 

 

City State ZIP Code

Por 12 oe Below

| have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x

Signature of Debtor 2

 

 

 

Date Lo~ 23~ 19 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
M) No
QC) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

® No

QO) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-51232 Doci7_ Filed 10/28/19 Entered 10/28/19 15:15:52 Page 29 of 29

Attachment
Debtor: Dale Morgado Case No: 19-51232

Attachment 1 Additional Lawsuits, Court Actions, or Administrative Proceedings
Case Title: Office of Chief Disciplinary Counsel vs. Morgado
Case Number:
Nature of Case: Grievance
Court or Agency's Name: Hartford Superior Court
Status of Case: Concluded

Case Title: Ruszkowski, Jr., et al vs. Morgado

Case Number:

Nature of Case:

Court or Agency's Name: US District Court Northern District of Illinois
Status of Case: Pending
